DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits for application 16/895,625. Claims 1-8 are currently under examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119
(a)-(d).

Information Disclosure Statement
The references cited in the Information Disclosure Statements submitted by the applicant on 06-08-2020 has been considered.

Drawings
The drawings were received on 06-08-2020. These drawings are being considered by the examiner.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/679,481 in view of PASKUS (US 20170361834 A1), alternatively TAMURA (US 20150025745 A1).
Co-pending application 16/679,481 discloses, a processor configured to i) acquire information on the crosswind in a predetermined region forward of the vehicle in a traveling direction of the vehicle (16/679,481: [CLAIM 1] an electronic control unit configured to obtain crosswind information regarding a crosswind to which the vehicle is to be subjected in a predetermined region located ahead in a direction of travel of the vehicle).
Co-pending application 16/679,481 does not explicitly disclose ii) acquire information on a shielding object that is located on a windward side in a direction of the crosswind, and iii) estimate the effect on the vehicle due to the crosswind based on the acquired information on the crosswind and the acquired information on the shielding object.
However, in the same field of endeavor, PASKUS discloses [0023] ...estimated cross wind speed may be based on transmitted data (e.g., weather or wind data) that is received by the controller 36. The transmitted data may correspond with the location of the vehicle 10 (e.g., GPS location); [0023] The estimated cross wind speed may be may be measured via sensors, as described above... cross wind speed may include the current cross wind speed the vehicle 10 is encountering... may include a future cross wind speed that the vehicle 10 may encounter; [0023] The estimated cross wind speed may include a future cross wind speed that the vehicle 10 may 
Additionally or alternatively, TAMURA discloses, [0208] the steering effort assist controlling unit 12 is designed to adopt a configuration to increase the control amount for the anti-unidirectional-drift control (target anti-unidirectional-drift current value) immediately after the vehicle C exits the tunnel (see all of [0207-2210] for further description), for the benefit of providing comfort control on a cant road or in a crosswind.

This is a provisional nonstatutory double patenting rejection.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/679,513 in view of PASKUS (US 20170361834 A1), alternatively TAMURA (US 20150025745 A1).
Co-pending application 16/679,513 discloses, a processor configured to i) acquire information on the crosswind in a predetermined region forward of the vehicle in a traveling direction of the vehicle (16/679,513: [CLAIM 1] an electronic control unit configured to obtain crosswind information on a crosswind to which the vehicle is to be subjected in a predetermined region located ahead in a direction of travel of the vehicle).
Co-pending application 16/679,513 does not explicitly disclose ii) acquire information on a shielding object that is located on a windward side in a direction of the crosswind, and iii) estimate the effect on the vehicle due to the crosswind based on the acquired information on the crosswind and the acquired information on the shielding object.
However, in the same field of endeavor, PASKUS discloses [0023] ...estimated cross wind speed may be based on transmitted data (e.g., weather or wind data) that is received by the controller 36. The transmitted data may correspond with the location of the vehicle 10 (e.g., GPS location); [0023] The estimated cross wind speed may be may be measured via sensors, as described above... cross wind speed may include the current cross wind speed the vehicle 10 is encountering... may include a future cross wind speed that the vehicle 10 may encounter; [0023] The estimated cross wind speed may include a future cross wind speed that the vehicle 10 may encounter. The future cross wind speed may be used in calculating the lateral forces F.sub.lateral acting upon the vehicle 10 when the expected time arrives that the vehicle 10 will encounter the future cross wind. The vehicle 10 may expect to encounter future cross winds based on the current vehicle speed V.sub.vehicle, direction the vehicle 10 is traveling, wind data of future locations of the vehicle 10, and/or specific geographical areas that are susceptible to cross winds (e.g., bridges or canyons), for the benefit of anticipating a change in estimated cross wind speed profile and lateral forces.
Additionally or alternatively, TAMURA discloses, [0208] the steering effort assist controlling unit 12 is designed to adopt a configuration to increase the control amount for the .

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over PASKUS (US 20170361834 A1) in view of TAMURA (US 20150025745 A1).

REGARDING CLAIM 1, PASKUS teaches, a processor configured to i) acquire information on the crosswind in a predetermined region forward of the vehicle in a traveling direction of the vehicle (PASKUS: [0023] ...estimated cross wind speed may be based on transmitted data (e.g., weather or wind data) that is received by the controller 36. The transmitted data may correspond with the location of the vehicle 10 (e.g., GPS location); [0023] The estimated cross wind speed may be may be measured via sensors, as described above... cross wind speed may include the current cross wind speed the vehicle 10 is encountering... may include a future cross wind speed that the vehicle 10 may encounter; [0023] The estimated cross wind speed may include a future cross wind speed that the vehicle 10 may encounter. The future cross wind speed may be used in calculating the lateral forces F.sub.lateral acting upon the vehicle 10 when the expected time arrives that the vehicle 10 will encounter the future cross wind. The vehicle 10 may expect to encounter future cross winds based on the current vehicle speed V.sub.vehicle, direction the vehicle 10 is traveling, wind data of future locations of the vehicle 10, and/or specific geographical areas that are susceptible to cross winds (e.g., bridges or canyons).), and iii) estimate the effect on the vehicle due to the crosswind based on the acquired information on the crosswind and the acquired information on the shielding object (PASKUS: [0023] The estimated cross wind speed may include a future cross wind speed that the vehicle 10 may encounter. The future cross wind speed may be used in calculating the lateral forces F.sub.lateral acting upon the vehicle 10 when the expected time arrives that the vehicle 10 will encounter the future cross wind. The vehicle 10 may expect to encounter future cross winds based on the current vehicle speed V.sub.vehicle, direction the vehicle 10 is traveling, wind data of future locations of the vehicle 10, and/or specific geographical areas that are susceptible to cross winds (e.g., bridges or canyons).).
PASKUS does not explicitly disclose, ii) acquire information on a shielding object that is located on a windward side in a direction of the crosswind.
However, in the same field of endeavor, TAMURA teaches, “the steering effort assist controlling unit 12 is designed to adopt a configuration to increase the control amount for the anti-unidirectional-drift control (target anti-unidirectional-drift current value) immediately after the vehicle C exits the tunnel (see all of [0207-2210] for further description)” (TAMURA: [0208]), for the benefit of anticipating a change in estimated cross wind speed profile and lateral forces.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle disclosed by PASKUS to include information on a shielding object taught by TAMURA. One of ordinary skill in the art would have been motivated to make this modification in order to anticipate a change in estimated cross wind speed profile and lateral forces.

REGARDING CLAIM 5, PASKUS in view of TAMURA remain as applied above to claim 1, and further, PASKUS also teaches, the processor is configured to estimate a yaw moment to be (PASKUS: see [0023-0028] for measured cross wind, yaw rates, torque transmission, and locking differential).

REGARDING CLAIM 6, PASKUS teaches, at least one processor configured to i) acquire information on a crosswind in a predetermined region forward of the vehicle in a traveling direction of the vehicle (PASKUS: [0023] ...estimated cross wind speed may be based on transmitted data (e.g., weather or wind data) that is received by the controller 36. The transmitted data may correspond with the location of the vehicle 10 (e.g., GPS location); [0023] The estimated cross wind speed may be may be measured via sensors, as described above... cross wind speed may include the current cross wind speed the vehicle 10 is encountering... may include a future cross wind speed that the vehicle 10 may encounter; [0023] The estimated cross wind speed may include a future cross wind speed that the vehicle 10 may encounter. The future cross wind speed may be used in calculating the lateral forces F.sub.lateral acting upon the vehicle 10 when the expected time arrives that the vehicle 10 will encounter the future cross wind. The vehicle 10 may expect to encounter future cross winds based on the current vehicle speed V.sub.vehicle, direction the vehicle 10 is traveling, wind data of future locations of the vehicle 10, and/or specific geographical areas that are susceptible to cross winds (e.g., bridges or canyons).), and iv) control the drive force distribution ratio for the vehicle wheels, based on the obtained estimation result (PASKUS: see [0023-0028] for measured cross wind, yaw rates, torque transmission, and locking differential).
PASKUS does not explicitly disclose, ii) acquire information on a shielding object that is located on a windward side in a direction of the crosswind, iii) estimate an effect on the vehicle 
However, in the same field of endeavor, TAMURA teaches, “the steering effort assist controlling unit 12 is designed to adopt a configuration to increase the control amount for the anti-unidirectional-drift control (target anti-unidirectional-drift current value) immediately after the vehicle C exits the tunnel (see all of [0207-2210] for further description)” (TAMURA: [0208]), for the benefit of anticipating a change in estimated cross wind speed profile and lateral forces.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle disclosed by PASKUS to include information on a shielding object taught by TAMURA. One of ordinary skill in the art would have been motivated to make this modification in order to anticipate a change in estimated cross wind speed profile and lateral forces.

REGARDING CLAIM 7, PASKUS in view of TAMURA remain as applied above to claim 6, and further, PASKUS also teaches, the vehicle is a four-wheel-drive vehicle in which one of i) the right and left front wheels and ii) the right and left rear wheels are main drive wheels and the other of i) the right and left front wheels and ii) the right and left rear wheels are auxiliary drive wheels (PASKUS: [FIG. 1]); and the at least one processor is configured to control a drive force transmission device configured to transmit a drive force to the auxiliary drive wheels (PASKUS: see [0025-0028] torque transmission and locking differential).

REGARDING CLAIM 8, PASKUS in view of TAMURA remain as applied above to claim 6, and further, PASKUS also teaches, the drive force distribution ratio between right and left wheels among the vehicle wheels is variable; and the at least one processor is configured to control the drive force distribution ratio between the right and left wheels such that the effect due to the crosswind is reduced (PASKUS: see [0025-0028] torque transmission and locking differential).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over PASKUS (US 20170361834 A1) in view of TAMURA (US 20150025745 A1) as applied to claim 1 above, and further in view of FUKUNAGA (US 20180354527 A1).

REGARDING CLAIM 2, PASKUS in view of TAMURA remain as applied above to claim 1, and further, PASKUS in view of TAMURA teaches acquiring information on a shielding object, and to generate forecast information including a time when or a position where the effect due to the crosswind changes ((PASKUS [0023] geographical areas… bridges or canyons), (TAMURA [0208] entering/ exiting tunnels)). PASKUS in view of TAMURA do not explicitly disclose, when the shielding object is another vehicle, information on a vehicle speed and a traveling direction of the other vehicle, based on the vehicle speed and the traveling direction of the other vehicle.
However, in the same field of endeavor, FUKUNAGA teaches, “Then, the predicted time deriving unit 218 derives the collision predicted time that elapses before the oncoming vehicle reaches the vehicle 100 based on the position, the speed, and the travel direction of the oncoming vehicle and the position, the speed, and the travel direction of the vehicle 100. The predicted time deriving unit 218 derives the time that elapses before the oncoming vehicle (FUKUNAGA: [0055]), for the benefit of determining the location, classification, and trajectory of an approaching vehicle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle disclosed by a modified PASKUS to include speed, trajectory, and classification of an approaching vehicle taught by FUKUNAGA. One of ordinary skill in the art would have been motivated to make this modification in order to determine the location, classification, and trajectory of an approaching vehicle.

REGARDING CLAIM 3, PASKUS in view of TAMURA and FUKUNAGA remain as applied above to claim 2, and further, TAMURA also teaches, generate the forecast information including a time when or a position where the effect due to the crosswind is increased and a time when or a position where the effect due to the crosswind is decreased, based on an overall length of the other vehicle (TAMURA: [0208] the steering effort assist controlling unit 12 is designed to adopt a configuration to increase the control amount for the anti-unidirectional-drift control (target anti-unidirectional-drift current value) immediately after the vehicle C exits the tunnel (see all of [0207-2210] for further description)).
TAMURA does not explicitly recite the terminology "crosswind will decrease". However, Tamura teaches an increase upon exiting a tunnel, which implicitly teaches a decrease upon entering.

However, in the same field of endeavor, FUKUNAGA teaches, “The oncoming vehicle detecting unit 216 checks whether the size of the target object is equal to or more than a predetermined size based on the information of the target object identified by the mobile object identifying unit 200 (step S503). Specifically, the oncoming vehicle detecting unit 216 checks the vertical length (height), the horizontal length (width)” (FUKUNAGA: [0069]), for the benefit of determining the location, classification, and trajectory of an approaching vehicle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle disclosed by a modified PASKUS to include speed, trajectory, and classification of an approaching vehicle taught by FUKUNAGA. One of ordinary skill in the art would have been motivated to make this modification in order to determine the location, classification, and trajectory of an approaching vehicle.

REGARDING CLAIM 4, PASKUS in view of TAMURA remain as applied above to claim 1, and further, TAMURA also teaches, estimate magnitude of the effect due to the crosswind, based on the size of the shielding object (TAMURA: [0208] the steering effort assist controlling unit 12 is designed to adopt a configuration to increase the control amount for the anti-unidirectional-drift control (target anti-unidirectional-drift current value) immediately after the vehicle C exits the tunnel (see all of [0207-2210] for further description)).
TAMURA does not explicitly recite the terminology “estimate magnitude of the effect due to the crosswind, based on the size of the shielding object". However, Tamura teaches an 
PASKUS in view of TAMURA do not explicitly disclose, the processor is configured to acquire information on a size of the shielding object.
However, in the same field of endeavor, FUKUNAGA teaches, The oncoming vehicle detecting unit 216 checks whether the size of the target object is equal to or more than a predetermined size based on the information of the target object identified by the mobile object identifying unit 200 (step S503). Specifically, the oncoming vehicle detecting unit 216 checks the vertical length (height), the horizontal length (width) (FUKUNAGA: [0069]), for the benefit of determining the location, classification, and trajectory of an approaching vehicle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle disclosed by a modified PASKUS to include speed, trajectory, and classification of an approaching vehicle taught by FUKUNAGA. One of ordinary skill in the art would have been motivated to make this modification in order to determine the location, classification, and trajectory of an approaching vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MAEDA (US 20170113546 A1)
MITSUMOTO (US 20190152471 A1)
SHIMOKAWA (US 20160039416 A1)
Hawes (US 20170334444 A1)
Hawes (US 20180037259 A1)
Jacobi (US 5315868 A)
Jacobi (US 5379218 A)
Shirakawa (US 5332059 A)
OKAMOTO (JP 2009257383 A)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           
/MACEEH ANWARI/             Primary Examiner, Art Unit 3663